The Attorney General of Texas
                                   I
JIM MAlTOX                                    Novdaer 13, 1984
Attorney
       General                     ,.


suprma Cowl Bullding         Hr. Bill Rale                        OpinionNo. ~~-228
P.0.Box1254s                 ExecutiveDirector
AImtIn.TX. 7S711-2548        Taxae Cormiaaionon klwnenRights      Re: Authorityof a local h-
SlZ475-2501                  P. 0. Box 13493, Capi,tol
                                                     Station      relation.4comniaaion to file
TdW s1011)74.1357
Tslecoplrr 5121475.0255
                             Auatln,Tuaa    78711                 auit under section 4.03(5) of
                                                                  article 5221k. V.T.C.S.
714 Juk8.w Suite 700         Dear Mr. Hale:
Dallas.TX. 752024505
214rf42a044
                                 You raqueat clc.riflcation of the source of a local human right6
                             c&eeion'e    authority to file employment discriminationactlona.
4S24Alb.m AW.. SuIta lS0     Spccifitilly,you mk vhether e local comisaion may file civil
El Pwo. TX. 7Sm5.27n2        actlona purauaat to oection 4.03(5) of the Texas Commissionon Human
OlS!5S34B4                   RightaAct, V.T.C.8.,#art.5221k, withouta local ordinanceauthorizing
                             arch action.  We conclude that once a local coum~esion ia created
  .Ml T.rar. Wt. 700         pureuaat to eectioa 4.02 of the act, the local commission la
liouaton. TX. 77002-3111     authorfzedby aectlm 4.03(5) of the act to file civil actions aa
7x3mx3.w                     specifiedIn section4.03(5),which is controlledby section 4.04(a).
                             No local ordinance LIOnecessary. Thio does not. however. prevent a
                             politicalaubdlvlsioefrom either adoptingand enforcingan ordinance
w6 Broadway.SUIW312
Lubbock,TX. 794013479        pursuant to eection 4.01 or delegatingto its local cormnission   the
5w747-5238                   power to enforce its ‘ordinance.

                                  Ae a preliminarymatter, when e political subdivision haa no
43X N. Tenth. Suite B
MeAllen.TX. 7S501.WI5
                             direct interestin 4,particularclaim and, consequently.no standing.
512iuS2e47                   it also lacks stac,dingto act in the public interest. city        of
                             Jeffcroonv. RailroadCoumlssion,453 S.W.Zd 906, 908 (Tex. Civ. App.
                             - Austin 1970. vrit ref’d n.r.e.); Ridalgo County Water Improvement
200 MaIn Plaza. SUIIS4ca     DietrictNo. 2 V. Capron County Water Control 6 ImprovementDistrict
San Antonlo. TX. 7S2OS2797
5121225-4191                 No. 5, 253 S.V.Zd 29'4,300 (Tex. Civ. App. - San Antonio 1952. writ
                             rcf’d n.r.e.) (polizlcalsubdivisionmay be class representativeIn
                             suit relating to thtr function of the political subdivision). The
                             legislaturemay place the authorityto representthe public by filing
                             suit where it choaaw. 80 long as it does so constitutfonally.The
                             questionof who may amaintainan action ie a matter of lav and is not
                             subject to tha cont:rol
                                                   of the parties. PieldtonCo-operativeGin v.
                             Urtiht,259 S.U.Zd 603. 605 (Tex.Civ. App. - Amarillo 1953, no yrlt).
                                    a political ~rrbdivisionmay confer upon itself or upon its
                             deleiatee the authority to aeaert another individual’eor entity’e
                             cawe of-actiononly as specifiedby lav.

                                 In addition to the jurisdictionof the state commission.article
                             5221k provides for two local methods of effecting its purposes: one




                                                      p. 1023
                                           *
Hr.   Bill Bale -   Page   2   (JW:!;!~)




by the political subdivisionitself and the other through a local
cowaiseion. Section4.01 lnilicates
                                 that

           [a] politicalsubdivisionmay adopt and enforcean
           ordinance that prchibite practices designatedaa
           unlawful under this Act,  or otheruiee declared
           unlavful under fecleralor state lav. (Emphasis
           added).

Section4.02 providesfor local com~fssionsin part as follows:

            A political subdivisionor tvo br more political
            subdivisionsacting jointly 3     create a local
            cormission to promote the purposes of this
            Act. . . . (EmphaM.sadded).

    Both of these provisions are permissive; thus, a polftical
subdivision need not enact and enforce employment discrimination
ordinancesand need not create  a local human righte coamissionwhich
vould promote the purposes of article 5221k on the local level. No
local action is necessary :lorenforcement'of article 5221k on the
local level by the state compj:sslon
                            --     absent these actions. A political
subdivisionprrydelegatethe authorityto enforceits oun section4.01
ordinance;hovevet.once a poltitical subdivisioncreatesa local humen
rights comnission pursuant to     this statute, which specifically
authorizes certain powers, the local cod6sion      has at least the
power* authorizedby the ewtute. See Attorney General Opinion E-753
(1975); see also Attorney-GralOplnions        Ii-1092 (1977); E-619
(1975).

     Section 4.01 is a provision which emphasizesthat a political
subdivisionis not preemptedfrom preventingemploymentdiscrimination
and which grants authority to prevent local discrimination by
enforcement of a local ordinance which may or may not duplicate
article 5221k. Generally,l.ocalregulationthat is ancillary to and
In harmonv with the general lmcooeand ouroose of state enactmentsis
acceptable. City of Brook&de'Villag; ;. Comeau. 633 S.W.Zd 790.
(Tea 1982) cert. denied.-459 U.S. 1087 (1982). Article 5221k
specificallyauthorizes 1ocs:lordinances: nothing in article 5221k
p;ohibitsa-politicalsubdivisionfrom delegatingihe power to enforce
its ordinancesto its local :mmission.

      Section 4.02 Is an indlependent provision, with regulation by
 local commissionsguided by-the provisions of article 5221k rather
 than by the provisions of ;I local ordinance. Therefore. a local
 commissioncreated pursuantto section 4.02 has the authorityto file
 certaincivil actlone to enfmce article 5221k. as directlygrantedby
 section 4.03(5) of the act. Section 4.03(5) grants local commissions
 the pouer



                                   p. 1024
                                     .

Mr. Bill lisle- Page 3   (~~-228)




          to receive, investigate.seek to conciliate,and
          pass on complaintsalleging violations of thia
          Act,   and file civil actions to effectuate the
          purposes  of thia Act if the federalgovernmentor
          state emission hi;8referredthe complaintto the
          coamissionor has Tleferredjurisdictionover the
          subject matter o:? the    complaint to the COW
          mission. . . . (E$asIs added).

A local human rights comrm~.esionmay file civil actions in these
instances,as furthercontrolledby section4.04(a),without separate
authorizationby locsl ordinance.

                             j;UMMARY

             The authority of a local human rights com-
          mission, created pursuant to section 4.02 of
          article 5221k. to file.civil actions pursuant to
          section 4.03(5) 16 not contingentupon enactment
          of a local ordinance. Nevertheless,a political
          subdivision may ttdopt and enforce a local
          ordinancepursuantto section4.01, and nothing in
          article 5221k proribits a political subdivision
          from delegatingto its local commissionthe pouer
          to enforcethe ord:lnance.




                                         J b
                                             Very truly your


                                         -         A
                                             JIM        MATTOX
                                             Attorney    Generalof Texas

TOM GREEN
First AssistantAttorneyGeneral

DAVID R. RICHARDS
ExecutiveAssistant AttorneyGeneral

Preparedby Rick Gilpin
AssistantAttorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin,Chairman
Jon Bible
Colin Carl
Suaan Garrison
Jim Hoellinger
Nancy Sutton




                                    p. 1025